DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. Claims 1-4, 10-14 and 20 have been amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is Examiner’s statement of reasons of allowance.
The current application is directed to system, device and medium for vehicle identification. As per independent claim 1, prior art taken alone or in combination with fails to disclose or teach the system recited. Specifically, in claim 1 the following limitations are not taught in prior art:
“obtaining training data comprising image data of vehicles, the vehicle image data being in a first color space, and at least a portion of the vehicle image data being associated with vehicle characteristics; 
obtaining a convolutional neural network model trained to identify at least one vehicle characteristic from vehicle image data in the first color space; 
converting the training data into a second color space, the second color space differing from the first color space, and the second color space comprising a brightness channel; 
determining that a brightness value for at least one pixel of the training data falls outside a range of acceptable brightness values; 
modifying, based on the brightness value for the at least one pixel falling outside the range of acceptable brightness values, the converted training data by modifying values of the brightness channel, wherein modifying the brightness channel values comprises scaling the brightness channel values according to a formula having a combination of a scaled input brightness value and a scaled reference value, the scaled input brightness value and scaled reference value being scaled according to different scaling values; 
reconverting the modified training data into the first color space; 
retraining the convolutional neural network model using the reconverted modified training data; and 
configuring a detection system to use the retrained convolutional neural network to identify at least one vehicle characteristic from vehicle image data in the first color space.”

Independent claims 10 and 20 include similar features as recited in claim 1 above.
The closest prior art includes Price et al. (US Patent 10,332,245 B1), Li et al. (US Publication 2018/0182095 A1), Vasisht et al. (US Patent 10,140,553 B1), and Astrachan (US Publication 2011/0285913 A1), which are either applied in previous OAs or based on updated search. Prior art taken alone or in combination with fails to disclose or teach the limitations listed above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664